Citation Nr: 1641875	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  10-42 531	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating evaluation for the Veteran's service-connected bilateral hearing loss after January 16, 2016.

2.  Entitlement to a compensable evaluation for the Veteran's bilateral hearing loss prior to January 16, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to May 1963.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

On an October 2010 VA Form 9, the Veteran requested a Board hearing by live videoconference.  In a June 2016 Appeals Satisfaction Notice, the Veteran contacted VA to withdraw his request for a Board hearing.  Accordingly, the Board finds that the Veteran's request for a Board hearing has been withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issue of entitlement to a compensable evaluation for bilateral hearing loss prior to January 16, 2016 is addressed in the REMAND portion of this decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On June 22, 2016, prior to the promulgation of a decision in the appeal of entitlement to an increased rating evaluation for the Veteran's service-connected bilateral hearing loss after January 16, 2016, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  On August 16, 2016, the Veteran's representative submitted another letter again stating this request.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, prior to the promulgation of a decision in the appeal of entitlement to an increased rating evaluation for service-connected bilateral hearing loss after January 16, 2016, the Board received notification from the Veteran on June 22, 2016 that a withdrawal of this appeal is requested.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to an increased rating evaluation for service-connected bilateral hearing loss after January 16, 2016 is dismissed.


REMAND

The Veteran seeks entitlement to a compensable evaluation for his bilateral hearing loss prior to January 16, 2016; however the record raises some question as to the current severity of this disability.

The Veteran was most recently afforded a VA examination in January 2016 where the results showed that his right ear has a speech discrimination of 84 with an average decibel loss of 65 and his left ear has a speech discrimination of 76 with an average decibel loss of 61.  Based on these findings, the evaluation of the Veteran's bilateral hearing loss was increased to 10 percent with an effective date of January 16, 2016.

However, in an October 2010 VA Form 9, the Veteran stated that since his last VA audio examination in December 2009 he felt that his hearing had worsened.  More specifically, the Veteran reported that he had "problems with understanding words, voice tones" and that he was "at the point of needing hearing aids."  

Upon review of the claims file, Cleveland VAMC treatment records from February 26, 2016 indicate that the Veteran has been afforded another VA examination subsequent to his December 2009 examination and prior to the recent January 2016 examination.  The audiologist in the February 2014 VAMC treatment record stated that the Veteran's right ear had a speech discrimination of 80 and his left ear had a speech discrimination of 84.  However, the audiologist did not provide enough information (specifically, the average decibel loss) to determine whether the Veteran's service-connected bilateral hearing loss was evaluated at a compensable rating.  As a result, it appears that there is a VA examination that is not associated with the claims file.  On remand, the RO should obtain any relevant VA treatment records from any VA medical facility that may have treated the Veteran after December 2009 and prior to January 2016, to include any VA audio examinations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from any VA medical facility that may have treated the Veteran after December 03, 2009 and prior to January 16, 2016, to include the February 2014 VA audio examination report.  

2.  Thereafter, the AOJ should readjudicate the Veteran's claim for a compensable evaluation for bilateral hearing loss prior to January 16, 2016.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


